El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
*77José N. Quiñones, abogado admitido a ejercer su profe-sión ante los tribunales insulares desde el 27 de abril de 1915, solicitó en mayo 29, 1923, que se le admitiera a la práctica del notariado. Alegó en su solicitud que liabía ve-nido desempeñando cargos judiciales desde el 21 de diciem-bre de 1915 basta enero 3, 1923. Siendo ello así, vista la ley sobre la materia que requiere dos años de práctica de la abogacía y lo resuelto en el caso de Pereyó v. López et al. 22 D. P. R. 780, la solicitud fue negada.
No conforme el peticionario ba presentado un escrito solicitando da reconsideración de nuestra orden basándose en que si bien fué admitido a ejercer su profesión por esta Corte Suprema en 1915, es lo cierto que estaba en condi-ciones de serlo desde antes de estar en vigor la ley de 1914 que es la que exige el requisito de los dos años.
No es posible admitir tal razonamiento. La ley dice: “Desde la fecba de la aprobación de esta ley, sólo podrán ejercer la profesión notarial en Puerto Rico los que, por el becbo de estar ya admitidos como abogados o notarios, tienen el derecho de ejercer dicha profesión notarial; los que en lo sucesivo se admitan por la Corte Suprema a la práctica de la abogacía, después de haber practicado ésta dos años ante los tribunales de esta isla, * * '* .” Como puede verse sin esfuerzo alguno, según los términos de la ley, en ambos casos el punto de partida es la admisión, no el estar en condiciones de ser admitido.
En tal virtud debe declararse sin- lugar la reconsidera-ción solicitada.

Denegada.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.